Filed 7/13/21 A.Z. v. Santa Maria Joint Union High School District CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
 not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
        has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION SIX


A.Z.,                                                        2d Civil No. B306374
                                                         (Super. Ct. No. 19CV00978)
     Plaintiff and Appellant,                              (Santa Barbara County)

v.

SANTA MARIA JOINT UNION
HIGH SCHOOL DISTRICT,

     Defendant and Respondent.


       When appellant was a fifteen-year-old high school student,
she suffered traumatic brain injury. The school district, despite
an effort to provide her a free appropriate education, allegedly
failed to do so. She sues only for monetary damages alleging a
violation of her federal civil rights guaranteed by the “Americans
with Disability Act” and the “Rehabilitation Act of 1973.” At no
time did she exhaust her administrative remedy to require the
school district to cure its alleged “failure” to adequately provide
her with a free appropriate education. This is fatal to the instant
lawsuit. We are compelled to affirm.
       A.Z. appeals from the judgment entered in favor of Santa
Maria Joint Union High School District (District) after the trial
court had sustained District’s demurrer without leave to amend.
When the judgment was entered in April 2020, appellant was 19
years old. She claims that, as the result of a fall in 2015, she
suffered a traumatic brain injury (TBI). Her complaint consists
of a single cause of action alleging that she suffered permanent
injury because, in violation of federal law, District failed to
provide educational services tailored to meet her TBI.
                              The Complaint
        Appellant was a student at Earnest Righetti High School
within the District. The complaint alleged that in August 2015
she “was diagnosed” with a TBI.1 District “was notified of the
TBI . . . and . . . identified [her] as disabled and issued her first
section 504 plan, without having conducted any assessment or
evaluation.” Section 504 (29 U.S.C. § 794) is part of the
Rehabilitation Act of 1973. The section “protects handicapped
persons of all ages from discrimination in a variety of programs
and activities receiving federal financial assistance.” (Smith v.
Robinson (1984) 468 U.S. 992, 1017, overturned by statute on
another ground as stated in Fry v. Napoleon Community Schools
(2017) __ U.S. __ , [137 S.Ct. 743, 746, 750] (Fry).) Section 504
has been interpreted “as requiring a recipient of federal funds
that operates a public elementary or secondary education
program to provide a free appropriate public education [FAPE] to
each qualified handicapped person in the recipient's jurisdiction.”


      1Appellant claims she incurred the TBI in August 2015
when she fell while running at a camp for high school
cheerleaders in San Diego.




                                  2
(Ibid.; see Mark H. v. Lemahieu (9th Cir. 2008) 513 F.3d 922,
930.)
       The complaint continued: District “failed to comply
with . . . statutory mandates in preparing [appellant’s] section
504 plans in that it performed no assessment or evaluation.” Her
“section 504 plans . . . recommended accommodations negligently
based on the “best guess” of unqualified personnel as to what the
general class of students with TBI would need. This approach
did not and cannot comply with the mandates for assessment and
evaluation because students with TBI will present with different
needs for support based on what part of the brain is affected,
time since injury, associated symptoms, and how the injury has
impacted the student’s ability to think and learn.”
       “Due to District’s deliberate refusal to meet [appellant’s]
disability mandated and medically ordered academic
modifications . . . , appellant fell behind and had to transfer to
Delta High School during her Junior year to try to catch up. . . .
[She] did not catch up. Prior to her senior year, [appellant] was
finally evaluated by [a] neuropsychologist who documented the
cluster of symptoms typical of TBI even two years post injury,
and made a report from which appropriate modifications could be
designed. . . . [But] District washed it[s] hands of [appellant] by
simply graduating her early without qualified testing
results . . . .”
       The complaint alleged only a single cause of action – denial
of appellant’s civil rights in violation of 42 U.S.C. § 1983. It
stated: District “failed and refused to comply with disability
accommodation mandates required by the ADA [Americans with
Disabilities Act] and the Rehabilitation Act of 1973.” District
“was negligent in that it failed to comply with the standards of




                                 3
care mandated by the Rehabilitation Act of 1973, Section 504,
and the Individuals with Disabilities Education Act [(IDEA – 20
U.S.C. §§ 1400 et seq.)].” “As a direct and proximate result of
District’s failure and refusal to comply with . . . statutory
mandates, [appellant’s] documented disabilities were exacerbated
and her TBI recovery stunted. Consequently, [she] has suffered,
and will continue to suffer, permanent physical, mental, and
emotional injury. Upon graduation in 2018, [she] was unable to
manage basic math, could not manage her own money, and was
unable to drive. Due to the worsened condition of her disabilities,
[she] is unemployable and will require medical and supportive
care for the rest of her life . . . .” In its prayer for relief, the
complaint seeks special and general damages according to proof.
                  Trial Court’s Ruling on Demurrer
       In its order sustaining the demurrer without leave to
amend, the trial court ruled: “The gravamen of this case is for
permanent injury allegedly caused by [District’s] failure to
comply with statutory mandates of the Individuals With
Disabilities Education Act (‘IDEA’). The IDEA provides relief
solely for the denial of a free appropriate public education
(‘FAPE’). The administrative exhaustion requirements set forth
in the IDEA apply in any action based on the denial of a
FAPE. . . . [Appellant] has not exhausted the required
administrative remedies, and her claims against [District] cannot
proceed until such time as she has done so.”2


      2 “Welcome to—and apologies for—the acronymic world of
federal legislation.” (Fry, supra, 137 S.Ct. at p. 749; see B.H. v.
Manhattan Beach Unified School Dist. (2019) 35 Cal.App.5th
563, 568, fn. 1 (B.H.) [“In the literature and decisions discussing
the IDEA, many important statutory terms are abbreviated using




                                 4
       The IDEA “offers federal funds to States in exchange for a
commitment to furnish a [FAPE] to children with certain
disabilities, [citation], and establishes formal administrative
procedures for resolving disputes between parents and schools
concerning the provision of a FAPE.” (Fry, supra, 137 S.Ct. at p.
746.)
                 Fry v. Napoleon Community Schools
       In Fry, supra, 137 S.Ct. 743, the United States Supreme
Court clarified the scope of the IDEA’s exhaustion requirement.
This requirement is set forth in 20 U.S.C. § 1415(l) (section
1415(l)), which provides in relevant part: “‘Nothing in [the IDEA]
shall be construed to restrict or limit the rights, procedures, and
remedies available under the Constitution, the [ADA], title V of
the Rehabilitation Act [including § 504], or other Federal laws
protecting the rights of children with disabilities, except that
before the filing of a civil action under such laws seeking relief
that is also available under [the IDEA], the [IDEA’s
administrative procedures] shall be exhausted to the same extent
as would be required had the action been brought under [the
IDEA].’” (Fry, supra, at p. 750 [bracketed material in original].)
       “The IDEA . . . protects only ‘children’ . . . and concerns only
their schooling. [Citation.] . . . [T]he statute’s goal is to provide
each child with meaningful access to education by offering
individualized instruction and related services appropriate to her

inelegant acronyms (FAPE is one) that to the uninitiated appear
to be an alphabet soup of capitalized code”].) For the convenience
of the reader, we list below the acronyms used in this opinion:
       1. IDEA – Individuals with Disabilities Education Act.
       2. FAPE – Free appropriate public education.
       3. IEP – Individualized education program.
       4. ADA – Americans with Disabilities Act.




                                  5
‘unique needs.’” (Fry, supra, 137 S.Ct. at p. 755.) “In short, the
IDEA guarantees individually tailored educational services,
while [the ADA] and § 504 promise non-discriminatory access to
public institutions.” (Id. at p. 756.) “Under the IDEA, an
‘individualized education program,’ called an IEP for short,
serves as the ‘primary vehicle’ for providing each child with the
promised FAPE. [Citations.] . . . Crafted by a child’s
‘IEP Team’—a group of school officials, teachers, and parents—
the IEP spells out a personalized plan to meet all of the child’s
‘educational needs.’” (Id. at p. 749.)
        The Supreme Court stated: “Section 1415(l) requires that a
plaintiff exhaust the IDEA’s procedures before filing an action
under the ADA, the Rehabilitation Act, or similar laws when (but
only when) her suit ‘seek[s] relief that is also available’ under the
IDEA. We first hold that to meet that statutory standard, a suit
must seek relief for the denial of a FAPE, because that is the only
‘relief’ the IDEA makes ‘available.’ We next conclude that in
determining whether a suit indeed ‘seeks’ relief for such a denial,
a court should look to the substance, or gravamen, of the
plaintiff's complaint.” (Fry, supra, 137 S.Ct. at p. 752, fn.
omitted.)
        The Supreme Court explained: “[Section] 1415(l)’s
exhaustion rule hinges on whether a lawsuit seeks relief for the
denial of a free appropriate public education [FAPE]. If a lawsuit
charges such a denial, the plaintiff cannot escape § 1415(l)
merely by bringing her suit under a statute other than the
IDEA—as when, for example, the plaintiff[] . . . claim[s] that a
school’s failure to provide a FAPE also violated the Rehabilitation
Act. Rather, that plaintiff must first submit her case to an IDEA
hearing officer, experienced in addressing exactly the issues she




                                 6
raises. But if, in a suit brought under a different statute, the
remedy sought is not for the denial of a FAPE, then exhaustion of
the IDEA’s procedures is not required. After all, the plaintiff
could not get any relief from those procedures: A hearing
officer . . . would have to send her away empty-handed. . . . [T]he
only ‘relief’ the IDEA makes ‘available’ is relief for the denial of a
FAPE.” (Fry, supra, 137 S.Ct. at pp. 754-755.)
                   The Trial Court Properly Required
                 Exhaustion of Administrative Remedies
       As indicated, appellant contends that the trial court
erroneously required her to exhaust administrative remedies
under the IDEA. She concedes that “[t]he trial court correctly
characterized the gravamen of the case as being for ‘permanent
injury caused by [District’s] failure to comply with the statutory
mandates of the Individuals with Disabilities [Education] Act
(‘IDEA’)’ . . . .” By this concession, appellant acknowledges that
her injury was caused by District’s failure to provide a FAPE.
“The purpose of the IDEA is to ensure that all ‘children with
disabilities’ receive a ‘free appropriate public education [FAPE]
that emphasizes special education and related services designed
to meet their unique needs.’” (B.H., supra, 35 Cal.App.5th at p.
570.) Fry held that the plaintiff must exhaust administrative
remedies under the IDEA where the gravamen of the complaint
is to seek relief for denial of a FAPE. (Fry, supra, 137 S.Ct. at p.
752.)
       Appellant, however, argues that the trial court “incorrectly
conflated [her] permanent injury with ‘denial of a FAPE’.”
Appellant explains: “[P]ersonal injuries are outside the scope of
IDEA’s administrative remedies because personal injuries cannot
be addressed by alteration of an IEP or other administrative




                                  7
mechanism available to District under IDEA. [Appellant] likely
was denied a FAPE by District’s failure to comply with the
statutory mandates of IDEA, but she has since determined that
no education based administrative remedy could now help her,
and she therefore makes no claim for such herein. “Because
[appellant’s] . . . Complaint seeks compensatory damages for
personal injuries but makes no claim for IDEA or FAPE related
administrative remedies, . . . the exhaustion of administrative
remedies . . . would serve no purpose and thus have no
application to this action.”
       Section 1415(l) provides that, before filing a civil action,
administrative remedies under the IDEA must be exhausted only
if the “relief” sought in the civil action “is also available under
[the IDEA].” The IDEA does not authorize an award of monetary
damages for personal injuries. (Polera v. Bd. of Educ. of
Newburgh Enlarged City Sch. Dist. (2d Cir. 2002) 288 F.3d 478,
486; Charlie F. by Neil F. v. Board of Educ. of Skokie School Dist.
68 (7th Cir. 1996) 98 F.3d 989, 991 (Charlie F.), abrogated in part
on another ground as stated in Fry, supra, 137 S.Ct. at p. 752.)
“[T]he structure of the [IDEA]—with its elaborate provision for
educational services and payments to those who deliver them—is
inconsistent with monetary awards to children and parents. . . .
This is the norm for social-welfare programs that specify benefits
in kind at public expense, whether medical care or housing or,
under the IDEA, education.” (Charlie F., supra, at p. 991; see
also Sellers by Sellers v. School Bd. of City of Mannassas, Va. (4th
Cir. 1998) 141 F.3d 524, 527 [“Tort-like damages are simply
inconsistent with IDEA's statutory scheme”].)




                                 8
             Charlie F. by Neil F. v. Board of Education of
                         Skokie School District
        Appellant cannot circumvent section 1415(l) by electing a
remedy of monetary damages. In Charlie F., supra, 98 F.3d 989,
a student’s parents sued school officials and the school district
under laws “provid[ing] damages for misconceived educational
strategies that injure disabled pupils.” (Id. at p. 991.) Because
the complaint sought only compensatory monetary damages,
parents claimed that they were not required to exhaust
administrative remedies under the IDEA. The Court of Appeals
rejected their claim: “Charlie asks us to stop here: he wants
compensatory money damages, the IDEA does not provide this
form of relief, and that is that. Things are not so clear, however.
The statute [section 1415(l)] speaks of available relief, and what
relief is ‘available’ does not necessarily depend on what the
aggrieved party wants. . . . The nature of the claim and the
governing law determine the relief no matter what the plaintiff
demands.” (Id. at pp. 991-992.) “Perhaps Charlie’s adverse
reaction to the events of fourth grade cannot be overcome by
services available under the IDEA and the regulations, so that in
the end money is the only balm. But parents cannot know that
without asking, any more than we can. Both the genesis and the
manifestations of the problem are educational; the IDEA offers
comprehensive educational solutions; we conclude, therefore, that
at least in principle relief is available under the IDEA.
[¶] . . . The case is remanded with instructions to dismiss for
failure to use the IDEA’s administrative remedies.” (Id. at p.
993.)
        Here, as in Charlie F., “the genesis and the manifestations
of the problem are educational.” (Charlie F., supra, 98 F.3d at p.




                                 9
993.) Appellant’s complaint seeks relief for District’s denial of a
FAPE. It is this denial that led to her allegedly “permanent
injury.” (See Padilla ex rel. Padilla v. School Dist. No. 1 in City
and County of Denver, Colo. (10th Cir. 2000) 233 F.3d 1268, 1274
(Padilla) [“our primary concern in determining whether a
plaintiff must utilize the IDEA’s administrative procedures
relates to the source and nature of the alleged injuries for which
he or she seeks a remedy, not the specific remedy itself”].) Since
appellant’s injury was due to the asserted failure to provide
educational services tailored to meet appellant’s TBI, the injury
may be rectifiable or mitigable by the provision of appropriate
educational services. “[A]t least in principle relief is available
under the IDEA.” (Charlie F., supra, at p. 993; see Nieves-
Marquez v. Puerto Rico (1st Cir. 2003) 353 F.3d 108, 124
[“Awards of compensatory education . . . remain available” under
the IDEA]; Padilla, supra, at p. 1274 [“we understand ‘available’
relief ‘to mean relief for the events, condition, or consequences of
which the person complains, not necessarily relief of the kind the
person prefers,’ [citation], or specifically seeks”]; K.D. by and
through Carrera v. Los Angeles Unified School District (9th Cir.
2020) 816 Fed.Appx. 222, 224 [since “damages sought were based
on an alleged failure to provide a FAPE” tailored to meet child’s
genetic disorder, court rejected argument that “exhaustion would
be futile because [plaintiff] seeks monetary damages” that are
unavailable under the IDEA].)
          Appellant Cannot Avoid Exhaustion Requirement
           by Claiming There Is No Administrative Remedy
       Appellant states that “she has . . . determined that no
education based administrative remedy could now help her.” But
that determination, as well as the determination whether she in




                                 10
fact was denied a FAPE, should be made by an impartial
administrative law judge at a hearing pursuant to the IDEA.
(See B.H., supra, 35 Cal.App.5th at p. 572 [“In the event of a
dispute regarding the child’s FAPE, the IDEA and California law
afford students, parents and the [local education agency] the
procedural protection of an impartial administrative, or ‘due
process,’ hearing”]; Fry, supra, 137 S.Ct. at p. 754 [“any decision
by a hearing officer on a request for substantive relief ‘shall’ be
‘based on a determination of whether the child received a free
appropriate public education [FAPE]’”].)
      Appellant argues that the exhaustion requirement is
inapplicable because her “exacerbated brain injuries are
completely non-educational.” But appellant is not suing District
for causing her TBI, which occurred when she fell at a
cheerleading camp in San Diego. (See ante, at p. 2, fn. 1.) The
gravamen or crux of her complaint is that District failed to
provide educational services, i.e., a FAPE, tailored to meet her
TBI.
                    Artful Pleading Is Ineffectual
      Appellant cannot avoid section 1415(l)’s exhaustion
requirement by artful pleading: “Section 1415(l) is not merely a
pleading hurdle. It requires exhaustion when the gravamen of a
complaint seeks redress for a school’s failure to provide a FAPE,
even if not phrased or framed in precisely that way.” (Fry, supra,
137 S.Ct. at p. 755.) It is of no consequence that the complaint’s
single cause of action alleged a denial of appellant’s civil rights
(42 U.S.C. § 1983) based in part on District’s refusal to comply
with section 504 and the ADA. “[W]here the underlying claim is
one of violation of the IDEA, plaintiffs may not use § 1983—or
any other federal statute for that matter—in an attempt to evade




                                11
the limited remedial structure of the IDEA.” (Diaz-Fonseca v.
Puerto Rico (1st Cir. 2006) 451 F.3d 13, 29; see also Paul G. by
and through Steve G. v. Monterey Peninsula Unified School
District (9th Cir. 2019) 933 F.3d 1096, 1101 [“Paul was required
to exhaust the IDEA procedural process because his § 504 and
ADA claims concern whether he was provided appropriate
educational services”].)
                             Disposition
      The judgment is affirmed. District shall recover its costs on
appeal.
      NOT TO BE PUBLISHED.



                                                YEGAN, J.


We concur:


             GILBERT, P. J.


             TANGEMAN, J.




                                12
                       Jed Beebe, Judge

           Superior Court County of Santa Barbara

                ______________________________

     Hoyt E. Hart II, for Plaintiff and Appellant.

     MC Law Group and Molly Thurmond, Cyrus Khosh-
Chashm, for Defendant and Respondent.